A la mo-ción del demandante de 23 de febrero actual se le tiene por desistido de la ai^elación que interpusiera, teniéndose ade-más por hecha su manifestación de haber fallecido el deman-dado-apelante-apelado, pudiendo continuar, eso no obstante, la apelación establecida por dicho demandado de acuerdo cou la ley, debiendo el demandante notificar esta orden a los he-rederos del repetido demandado o al representante legal de los mismos y entonces se proveerá sobre la concesión de un plazo para presentar alegato y de no presentarse desesti-marse el recurso.